PER CURIAM.
The appellant appeals an adverse summary final judgment rendered in favor of the appellees, Cuban nationals.
The cause of action was instituted by the appellees, as plaintiffs, to collect the *688cash surrender value of an insurance policy issued by the appellant. The summary final judgment in this cause was rendered prior to the decision of this court in Confederation Life Association v. Ugalde, Fla.App. 1963, 151 So.2d 315. The policy and the facts in the instant case are almost indentical as those recited in Confederation Life Association, supra. Therefore, based upon said authority, the summary final judgment here under review is reversed insofar as it awarded a judgment to the plaintiff in dollars, and it is remanded with directions to enter a judgment for the plaintiffs in United States dollars for a sum equal to the cash surrender value of the policy in Cuban pesos as of the date demand was made. Revillon v. Demme, 114 Mise. 1, 185 N.Y.S. 443.
Affirmed in part, reversed in part, and remanded with directions.